 1                                                                         FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON
 2
 3                                                                Apr 27, 2021
                                                                      SEAN F. MCAVOY, CLERK
 4
                          UNITED STATES DISTRICT COURT
 5
                        EASTERN DISTRICT OF WASHINGTON
 6
 7
     UNITED STATES OF AMERICA,                      No. 2:21-MJ-00213-JTR-1
 8
 9                       Plaintiff,                 ORDER FOLLOWING
                                                    PRELIMINARY AND DETENTION
10                       v.                         HEARINGS
11
     RONALD CRAIG ILG,                              MOTION GRANTED
12
                                                      (ECF No. 7)
13                       Defendant.
14
           At Defendant’s April 21, 2021, preliminary and detention hearings,
15
     Defendant appeared while in custody in Court with his Attorney Carl Oreskovich.
16
     Assistant U.S. Attorney Richard Barker represented the United States and also
17
     appeared in Court. United States Probation Officer Patrick Dennis was present
18
     telephonically.
19
           Defendant, personally and through counsel, waived the right to a preliminary
20
     hearing. Therefore, on the basis of this waiver and the information contained in
21
     the affidavit in support of the Criminal Complaint, ECF No. 1, the Court finds
22
     probable cause to support the charge in the complaint.
23
           The Court held a detention hearing. Both sides presented argument. FBI
24
     Special Agent Ryan Butler was present and testified and was cross-examined.
25
           The Court has considered the Report of Pretrial Services, ECF No. 8, the
26
     Supplemental Pretrial Services Report, ECF No. 13, the testimony of Agent
27
     Butler, and the argument of counsel.
28

     ORDER - 1
 1         The United States sought detention, contending that if released, Defendant
 2   would present both a risk of flight and a danger to the safety of the community,
 3   ECF No. 7.
 4         Pursuant to 18 U.S.C. § 3142, this Court has taken into account the evidence,
 5   testimony and information produced at this hearing concerning:
 6   I.    The nature and circumstances of the offense charged
 7         In support of the charge of Attempted Kidnapping, the United States produced
 8   testimony of a Special Agent of FBI to effect that Defendant solicited operatives on
 9   the so called “Dark Web” and paid or made arrangements to pay them with $40,000
10   in bitcoin to (1) kidnap his estranged wife and persuade her to return to the defendant
11   her husband and be intimate with him a specified number of times in a two week
12   period, and to drop all further divorce proceedings, and to force her cooperation by
13   threatening to kill her dog or assault her father, and inject her with heroin until she
14   was addicted then take photographs and plant drug paraphernalia in her home to use
15   as blackmail, and (2) to assault and injure or break the hands of another individual
16   Defendant does or has worked with (Defendant is a physician). Defendant provided
17   the operatives names and addresses and photographs of the would-be victims.
18         There is also some evidence that, unbeknownst to Defendant, the “operatives”
19   he was communicating with were scammers.
20         These circumstances represent an extraordinary threat to the community and
21   count heavily against release.
22   II.   The weight of the evidence against the Defendant
23         The evidence includes Defendant’s statements to law enforcement, preserved
24   texts of email conversations with would-be kidnappers, and funds from defendant’s
25   accounts traced to dark web addresses.
26         While this evidence appears strong and weighs against release, by law this
27   factor is accorded the least weight.
28   ///

     ORDER - 2
 1   III.   Defendant’s history and characteristics, including:
 2          Character – The Court has little information about Defendant’s character that
 3   does not appear under other headings in this order. Defendant is a neonatal physician
 4   who for unknown reasons in 2020 lost his position as director of a clinic. He seems
 5   to enjoy the support of a former wife and family, and his current domestic partner.
 6          Physical and mental condition – Defendant’s PHYSICAL condition appears
 7   generally sound, though he appeared in court with a severe black eye, and within the
 8   last few days Sheriff’s Deputies responded to his home on the report of “an assault.”
 9   This supports neither release nor detention.
10          Defendant’s MENTAL condition is not precisely known but is concerning.
11   Officers responding to his home found him with a suicide note, after taking
12   approximately 46 Xanex pills. The suicide attempt came as a surprise to his
13   family. During the detention hearing it was evident that Defendant had been
14   seeing a psychologist, and his family appears to support mental health intervention.
15   However, the nature and cause of Defendant’s mental difficulties, and appropriate
16   treatment measures, are not identified. Mental instability weighs against release.
17          Family ties – Defendant appears to have strong family ties, which favors
18   pretrial release.
19          Employment – Defendant is presently unemployed. Lack of a means of
20   support or the community ties that employment represents would ordinarily count
21   against release.
22          Financial resources - Defendant’s monthly income is unknown. Though
23   unemployed, his assets appear to be substantial, including but not limited to
24   owning a home and an orchard. The ability to maintain himself pending trial would
25   support release.
26          Length of residence in the community – Defendant has resided in Spokane
27   since at least 2003 and this supports release.
28          Community ties – Defendant’s ties to the community are substantial,

     ORDER - 3
 1   including real estate, children, and in all likelihood professional contacts in the
 2   medical community. Such significant ties weigh in favor of release.
 3         Past conduct – Defendant’s past conduct remains unclear. He has no
 4   criminal history, but the evidence to date implies conflict with former spouses,
 5   lovers and employers. Without more, these intimations do not support detention.
 6         History relating to alcohol and drug abuse – Overdosing on Xanex may
 7   qualify as drug abuse, but nothing else before the Court indicates difficulties with
 8   drugs or alcohol.
 9         Criminal history – Defendant has no prior criminal convictions, and no
10   record of being charged or cited for any offense whatsoever. This supports release.
11         Record concerning appearance at court proceedings – This Court is
12   presented with no evidence that Defendant has failed to appear for any civil or
13   criminal proceedings. This does not support detention.
14         Whether Defendant was under supervision at the time of the alleged
15   offense – There is no indication that Defendant has ever been subject to court-
16   ordered supervision. This does not support detention.
17   IV.   And the nature and seriousness of the danger to the community posed by
18   Defendant's release
19         Defendant’s release presents a significant risk to community safety. His
20   intelligence, exceptional resources and unstable mental condition have allegedly
21   led him to direct and fund sophisticated attempts to cause permanent career ending
22   injuries, bring pain and humiliation to others, and subvert the legal system.
23         The Court FINDS the United States has established by the required
24   preponderance of evidence an absence of conditions or combination of conditions
25   that would reasonably assure this Defendant’s presence at trial and has established
26   by clear and convincing evidence that no conditions or combination of conditions
27   will reasonably assure the safety of other persons or the community.
28         IT IS ORDERED:

     ORDER - 4
 1         1.     The United States’ Motion for Detention, ECF No. 7, is GRANTED.
 2   Defendant shall be held in detention pending disposition of this case or until
 3   further order of the court.
 4         2.     Defendant is committed to the custody of the U.S. Marshal for
 5   confinement separate, to the extent practicable, from persons awaiting or serving
 6   sentences or being held in custody pending appeal.
 7         3.     Defendant shall be afforded reasonable opportunity for private
 8   consultation with counsel.
 9         4.     If a party desires this Court to reconsider conditions of release
10   because of material and newly discovered circumstances pursuant to 18 U.S.C. §
11   3142(f), that party shall file a two-page motion for reconsideration succinctly
12   stating what circumstances are new, how they are established, and the requested
13   change in conditions of release. The motion shall indicate whether opposing
14   counsel or Pretrial Services object, whether a hearing is desired, and whether a
15   supplemental pretrial report is requested. This Court will treat the motion as
16   expedited and submitted without argument and will set a hearing or issue other
17   orders as may be appropriate.
18         5.     If a party desires that another Court review this order pursuant to 18
19   U.S.C. § 3145, that party shall promptly file a motion for review before the district
20   judge to whom the case is assigned, as further described in the Detention Order
21   Review Protocol published for the Eastern District of Washington. Both parties
22   shall cooperate to ensure that the motion is promptly determined.
23         IT IS SO ORDERED.
24         DATED April 27, 2021.
25
26                                 _____________________________________
                                             JOHN T. RODGERS
27                                  UNITED STATES MAGISTRATE JUDGE
28

     ORDER - 5
